Citation Nr: 1622183	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression.
 
2.  Entitlement to a compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to February 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction over the case was subsequently transferred to the RO in Fort Harrison, Montana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing is of record.  

In January 2015 and August 2015, the Board remanded the case for further development.  On remand, additional treatment records were obtained and associated with the record.  Additionally, new VA examinations were conducted.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a psychiatric disability that is related to a service-connected TBI.

2.  For the period of appeal, the cognitive impairment from the Veteran's TBI warrants level "2" impairment on the table of facets of cognitive impairment for objective evidence of mild memory impairment; any headaches have already been assigned a separate rating under the appropriate diagnostic code and any psychiatric disability will be separately rated as it is not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include depression, have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  For the period of appeal, the criteria for a 40 percent rating, but not higher, for TBI residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2011 and May 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with a VA examinations, most recently in December 2015 and January 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Psychoses are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for a psychosis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The March 1997 service entrance examination shows that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression or nervous trouble of any sort.  A September 1998 service examination report is negative for psychiatric symptoms.  An April 1999 service treatment record shows that the Veteran had no Axis I diagnosis.  Psychological testing conducted in August 1999 was negative for anxiety or depression.  The examiner indicated that the Veteran had a somatoform disorder and a personality disorder.  A June 2000 examination report shows that the Veteran had a personality disorder.  The Veteran was discharged for a personality disorder.

A mental treatment record from June 2009 contains a diagnosis of major depressive disorder, recurrent, mild.

On VA examination in August 2011, the Veteran reported suffering from massive depression.  After interviewing the Veteran and conducting diagnostic testing, a diagnosis of mood disorder not otherwise specified was given.  The examiner opined that the Veteran's mood disorder was not a residual of a traumatic brain injury.  The examiner felt that the Veteran had depression, but that the depression was not related to the traumatic brain injury.  The examiner indicated that the Veteran was diagnosed with attention deficit hyperactivity disorder before service, which may have been a misdiagnosed mood disorder.  The examiner found that the traumatic brain injury had not aggravated the depression.  The examiner noted the Veteran's problems with grades and learning prior to service.

On VA examination in November 2013, the examiner concluded that no Axis I diagnosis was appropriate for the Veteran.  According to the examination report, the Veteran was generally vague and became defensive when more clarification was sought.  The examiner noted the Veteran's treatment history for depression starting in December 2007, but concluded that there was no conclusive evidence linking that depression to either service or the service-connected TBI.  The examiner opined that the Veteran's depression was less likely than not a result of service or TBI.  No further rationale was given.

In a VA psychotherapy note from February 2015, the examiner indicated that the Veteran had difficulty managing his life demands due to the psychological effects of TBI and resulting depression.  The examiner specified that the Veteran's recurrent depression was associated with his TBI.

On VA examination in May 2015, the examiner indicated that no mental disorder diagnosis was appropriate for the Veteran.  The examiner found that based on the Veteran's report, the symptoms of depression had a post-military onset with non-military circumstances surrounding the onset.  It was further noted that the reported onset of the Veteran's depression was in 2000.  The examiner found no conclusive evidence to suggest that the Veteran has a somatic symptom disorder.  The examiner specified that based on the examination, the Veteran did not report any symptoms that would be considered TBI residuals.  

A June 2015 statement from K.K. shows that he knew the Veteran for over 25 years, a time frame that encompassed both before and after service.  K.K. stated that the Veteran had a cheery and passionate person in high school, but changed after service.  He noticed a decrease in motivation and an increase in depression.  K.K. related that the Veteran's depression had become debilitating since his time on active duty.

In May 2015, a VA therapist indicated that the Veteran did not meet the criteria for a personality disorder.

In a VA psychotherapy note from September 2015, the examiner indicated that the Veteran had difficulty managing his life demands due to the psychological effects of TBI and resulting depression.  The examiner specified that the Veteran's recurrent depression was associated with his TBI.

On VA examination in December 2015, the examiner indicated that the Veteran had a mental disorder.  However, in the following report section, it was noted that there was no mental disorder diagnosis.  Later, the examiner gave an Axis I diagnosis of depression, not otherwise specified.  Concerning the possibility of a psychiatric disability that pre-existed service, the examiner opined that it was as likely as not that the Veteran had a pre-service onset of alcohol abuse and dependence based on his self-report in prior examinations.  The examiner further opined that the Veteran's substance use problem was less likely than not aggravated beyond its normal progression during service.  The examiner opined that the Veteran's depression was less likely than not related to service as there was no history of depression identified or treated in service.  It was noted that the Veteran had many struggles including a prior history of substance use problems, personality-based struggles, and possible impression management issues.  The examiner noted the in-service diagnosis of somatoform disorder but said that he did not endorse that diagnosis.  The examiner also opined that it was less likely than not that the Veteran's depressive disorder was caused or aggravated by TBI as the examiner found little corroborative evidence for the Veteran's claim of depression symptoms.  The examiner explained that the Veteran had many current stressor concerns such as unemployment and financial distress, grief from the death of a long-term girlfriend, underlying personality based struggles, and possible impression management concerns.

On VA TBI examination in January 2016, the examiner specified that the Veteran had a mental disorder that was attributable to the TBI.

The Board recognizes that there is some evidence which suggests that the Veteran had a psychiatric disability that pre-existed active service.  For example, the August 2011 VA examiner indicated that the Veteran was diagnosed with attention deficit hyperactivity disorder before service, which may have been a misdiagnosed mood disorder.  The Veteran has reported that he had attention deficit disorder in high school.  Also, the December 2015 VA examiner opined that it was as likely as not that the Veteran had a pre-service onset of alcohol abuse and dependence based on his self-report in prior examinations.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by that service.  38 U.S.C.A. § 1111 (West 2014). 

The March 1997 service entry examination found that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression or nervous trouble of any sort.  Therefore, he is presumed to have been sound upon entrance.  In order to rebut that presumption of soundness, the evidence must include clear and unmistakable evidence of a preexisting condition, and clear and unmistakable evidence that the pre-existing condition was not aggravated by service.  The clear and unmistakable standard is an onerous one consisting of evidence that is undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003); Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, there is debate by different medical professionals as to the existence of a psychiatric disability prior to service.  Notably, the VA examiners did not have direct knowledge of the alleged pre-service psychiatric disability.  They received their information indirectly.  The claims file contains no direct medical or psychiatric documentation of a psychiatric disability that pre-existed service.  Therefore, the Board finds that the clear and unmistakable standard has not been met, and for the purposes of the present claim, the Veteran is presumed to have been of sound psychiatric condition at the time he entered active service.

The Veteran's treatment records show that he has received a diagnosis of depression.  The remaining question is whether that depression was caused or aggravated by a service-connected TBI, as the Veteran claims, or is otherwise related to service and complaints in service.

In the January 2015 remand, the Board found the negative opinion of the August 2011 VA examiner to be inadequate, as the examiner provided some discussion as to the opinion, but did not provide an adequate rationale for that opinion.  Therefore, the Board remanded the claim to obtain a new opinion.

Another VA opinion was obtained in May 2015.  However, the September 2015 remand found the May 2015 opinion to be inadequate, as the examiner did not provide an opinion on whether the depressive disorder had been aggravated by the service-connected residuals of a TBI, and the examiner did not state whether a depressive disorder was related to the Veteran's treatment for somatoform disorder and insomnia during active service.  Therefore, the Board again remanded the claim to obtain another opinion.

Another VA opinion was obtained in December 2015.  The examiner opined that the Veteran's depression was less likely than not related to service as there was no history of depression identified or treated in service.  The examiner also opined that it was less likely than not that the Veteran's depressive disorder was caused or aggravated by a service-connected TBI as he found little corroborative evidence for the Veteran's claim of depression symptoms.  The Board finds the opinion of the December 2015 VA examiner to be problematic.  The report contains internal inconsistencies.  For example, the examiner begins the report by indicating that the Veteran had a mental disorder; in the following report section, it was noted that there was no mental disorder diagnosis.  Later, an Axis I diagnosis of depression was given.  The examiner appeared to find the Veteran to not be credible and relied on an the absence of recorded in-service treatment for depression to support the given negative opinion.  The Board notes that the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The absence of contemporaneous medical records does not, in and of itself, make lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d at 1331 (Fed. Cir. 2006).  Therefore, the Board finds the opinion of the December 2015 VA examiner to be of less probative value.

Conversely, there are medical opinions of record which link the Veteran's diagnosed depression to the service-connected TBI.  In a VA psychotherapy note from September 2015, the examiner indicated that the Veteran had difficulty managing his life demands due to the psychological effects of TBI and resulting depression.  The examiner specified that the Veteran's recurrent depression was associated with TBI.  That same examiner has offered the same opinion elsewhere throughout the Veteran's treatment records.  Additionally, the January 2016 VA TBI examiner specified that the Veteran had a mental disorder that was attributable to the TBI.

Taken as a whole, the Veteran's diagnosed depression cannot satisfactorily be disassociated from the service-connected TBI.  The Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  The Board finds that the evidence shows that it is at least as likely as not that a mental disorder, diagnosed as depression, is due to the service-connected TBI.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability, diagnosed as depression, secondary to a service-connected TBI is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045, which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  (1) cognitive, which is common in varying degrees after a TBI; (2) emotional/behavioral; and (3) physical.  Each of those areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled total.  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than total, because any level of impaired consciousness would be totally disabling.  Assign a 100 percent rating if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2015).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (20 (2015).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2015).  

The terms mild, moderate, and severe traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2015).  

A Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether the disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. §  3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2015). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0... No complaints of impairment of memory, attention, concentration, or executive functions. 

1... A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2... Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3... Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total... Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0... Normal. 

1... Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2... Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3... Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total... Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0... Social interaction is routinely appropriate. 

1... Social interaction is occasionally inappropriate. 

2... Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0... Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2... Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3... Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total... Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0... Motor activity normal. 

1... Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2... Motor activity mildly decreased or with moderate slowing due to apraxia. 

3... Motor activity moderately decreased due to apraxia. 

Total... Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1... Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2... Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3... Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total... Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: 

0... Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety. 

1... Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2... Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0... One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1... One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2... One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3... One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0... Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 

1... Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

2... Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3... Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total... Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total... Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency which is a legal concept determining whether testimony may be heard and considered, and credibility, which is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for residuals of a traumatic brain injury was granted in a December 2009 rating decision with a 0 percent disability rating.  The Veteran filed the present claim for a higher rating for traumatic brain injury in April 2011.

The Veteran underwent cognitive testing at a VA facility in January 2011, and the results were summarized in a June 2011 progress note.  Orientation and remote memory were within normal limits.  Immediate memory had a mild impairment, and attention was deemed to be moderately impaired.  Visual-spacial tasks showed some degree of impairment from mild to moderate.  The examiner said that the total score was at the demarcation between mild and moderate impairment.  The examiner opined that the Veteran would be suited for office or clerical work, but not work that would require quick responses and multi-tasking.

On VA examination in August 2011, the examiner found no history of balance and coordination problems, autonomic dysfunction, numbness, sensory changes, weakness, mobility problems, fatigue, bowel problems, bladder problems, tinnitus, vision problems, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran experienced incapacitating migraine headaches three to four times per year.  No dizziness or vertigo was reported.  No seizures had happened since 2005.  There was a mild memory impairment.  The Veteran experienced decreased attention and difficulty concentrating.  

The examiner felt that the Veteran's behavior was appropriate, and he had a good recall of medical history during the examination.  The Veteran complained of mild memory loss, but the examiner found no objective evidence on testing.  Judgment was normal.  Social interaction was deemed to be routinely appropriate.  The Veteran was judged to be always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or close relationships.  One or more neurobehavioral effects occasionally interfered with workplace interaction or social interaction, but did not preclude them.  The Veteran was able to communicate by spoken and written language.  He could comprehend spoken and written language.  His consciousness was normal.

On VA examination in November 2013, the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal.  No neurobehavioral effects were found.  The examiner found significant inconsistencies between the Veteran's effort on examination and a prior set of testing conducted in November 1998 as part of a vocational rehabilitation program.  As a result, the examiner considered that the Veteran's performance at the present examination a result of inadequate effort and impression management.  

On VA examination in December 2013, the examiner found that the Veteran's social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  His motor activity was normal.  Visual spatial orientation was normal.  The report shows that the Veteran had subjective symptoms that did not interfere with work, instrumental activities of daily living, or other close relationships.  The Veteran was able to communicate by spoken and written language.  He was able to comprehend spoken and written language.  His consciousness was normal.  He experienced headaches, to include migraine headaches.  The examiner noted that the Veteran was able to sit in apparent comfort and had fluid, balanced gait and movement.  The Veteran was able to stand one-legged for multiple seconds.  He could heel-walk and toe-walk without difficulty.  Sensation was grossly intact.  Speech was linear, coherent, appropriate, and evasive at times.  Memory appeared to be good for both remote and recent events.  

On VA examination in May 2015, the examiner recorded no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was deemed to be normal.  Social interaction was routinely appropriate.  He was orientated to person, place, time, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms did not interfere with work, activities of daily living, or other close relationships.  No neurobehavioral effects were found.  The Veteran was able to communicate by and comprehend spoken and written language.  Consciousness was normal.  The examiner indicated that the Veteran had subjective gait, coordination, and balance issues.  The examiner indicated that none of the Veteran's TBI residuals impacted his ability to work.  

On VA ear, nose, and throat examination in May 2015, the Veteran reported daily incoordination.  He said that handling fragile items required more concentration.  Ascending and descending stairs required increased concentration.  A limb coordination test yielded normal results.  The examiner felt that the Veteran's complaints were entirely subjective.

On VA examination in December 2015, the Veteran arrived on time and reported no specific challenges in driving to the examination.  He was oriented to time, place, and person.  His thought process was clear and goal-oriented.

On VA examination in January 2016, the Veteran reported having cognitive/speech problems, as he had to search for words.  He said he had problems with short-term memory, as he was diabetic and forgot to take his medications.  He had difficulty maintaining his schedule and he often missed appointments.  He had difficulty falling asleep.  He reported that he was able to perform all activities of daily living independently.  The examiner found that the Veteran's motor activity and visual spatial orientation were normal.  The Veteran's memory issues, organizational skills, speech problems, and difficulty falling asleep were classified as subjective symptoms that did not interfere with work, instrumental activities of daily living, or close relationships.  No other pertinent physical findings were noted.  The examiner opined that the Veteran's TBI residuals did not impact his ability to work.  The examiner found no evidence of unusual behavior, inappropriate emotional response, or tension.  Also, the examiner concluded that there was no clinical or diagnostic evidence for physical residuals of TBI on examination that day.  

As an initial matter, the Veteran has been assigned a separate rating for migraine headaches, rated 10 percent.  In this decision, service connection has been granted for a psychiatric disability, and the RO will assign a disability rating.  The Board will not specifically consider those disabilities in rating the TBI as they have been or will be separately rated.  38 C.F.R. § 4.14 (2015).  As the Veteran has been and will be separately evaluated for headaches and a psychiatric disability, those symptoms will not be evaluated under the criteria of 8045.  That is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms. 

The Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For memory impairment, the evidence shows no higher than a "2" is assignable for the period of the appeal.  The Veteran consistently provided subjective reports of memory loss, and cognitive testing in January 2011 revealed a mild memory impairment.  Further, the August 2011 and November 2013 VA examiners found a mild memory impairment. A higher level of severity of "3" is not warranted because there has been no objective evidence on testing of moderate impairment of memory.  The Board recognizes that the January 2011 cognitive testing revealed moderately impaired attention.  However, the same testing found the Veteran's memory impairment to be mild.  None of the evidence shows that the Veteran's concentration or executive functioning has resulted in moderate functional impairment.  Therefore, taken as a whole, the evidence of record supports the assignment of a "2" and no higher for this facet.

Next, the Veteran's judgment was found to be normal throughout this period of the appeal, as shown in the VA examination reports.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions were found to be routinely appropriate, as shown in the VA examinations and in the VA treatment records.  A higher level of severity of "1" is not warranted unless social interaction was occasionally inappropriate.  VA treatment records for the period of the appeal are silent for mention of inappropriate social interaction. 

The Veteran was consistently found to be oriented to person, time, place, and situation.  The VA examiners did not find any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  

Motor activity was consistently normal, with no evidence of apraxia, the inability to perform previously learned motor activities, despite normal motor function, that would warrant a rating of "1."  

Concerning visual spatial orientation, the evidence shows no higher than a "1" is assignable for the period of the appeal.  The January 2011 cognitive testing revealed mild to moderate visual spacial orientation.  Although the word "moderate" was used in the January 2011 testing report, the Board finds that a "2" is not appropriate, as the examiner specified that the total score was at the demarcation between mild and moderate impairment.  That conclusion is supported by all of the VA examinations of record, all of which indicate that the Veteran's visual spatial orientation was normal.  Therefore, the Board finds that the preponderance of the evidence of record supports a finding of no more than mild.

Regarding subjective symptoms, the evidence shows no higher than a "1" is assignable for the period of the appeal.  The Veteran's subjective symptoms included occasional dizziness.  Thus, in resolving all reasonable doubt in favor of the Veteran, a rating of "1" is warranted for the period of the appeal.  The Veteran's complaints of headaches have been considered in assigning the 10 percent rating for migraine headaches and cannot be considered in evaluating this facet. 

Finally, there is no evidence that any neurobehavioral effects interfere with workplace interaction or social interaction, and the Veteran's communication and consciousness were consistently normal for the period of the appeal. 

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The Board finds that a 40 percent rating is warranted based upon the highest severity level of "2," which was assigned for objective evidence of mild impairment of memory and attention.  The Board finds that a rating in excess of 40 percent is not warranted at any point during this period of the appeal, as the Veteran was never assessed as having a facet evaluated as level "3."  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned.

The Board has also considered the instruction of Diagnostic Code 8045 instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, erectile dysfunction, or the need for aid and attendance as due to residuals of the TBI.  In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes, aside from Diagnostic Code 8100 for headaches, and the diagnostic code that will be used to promulgate the grant of service connection for a psychiatric disability, that would be appropriate to rate residuals of TBI.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that at a rating of 40 percent, but not higher, is warranted for residuals of TBI.  The preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected TBI disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected TBI.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on appropriate facets.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  



ORDER

Entitlement to service connection for a psychiatric disability, to include depression, is granted.

Entitlement to a 40 percent rating, but not higher, for residuals of a TBI is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


